Order, Supreme Court, New York County (Leland DeGrasse, J.), entered August 19, 2004, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
No issues of fact exist as to whether defendant, which was *357under contract with plaintiffs employer, a hospital, to perform housekeeping management services, created the alleged dangerous condition that caused plaintiffs fall, or had notice thereof. There is no evidence that a maintenance employee actually mopped the floor before plaintiffs accident (see Sanchez v Delgado Travel Agency, 279 AD2d 623 [2001], lv denied 96 NY2d 711 [2001]; see also Loschiavo v Port Auth. of N.Y. & N.J., 58 NY2d 1040 [1983], affg 86 AD2d 624 [1982]), or even that the alleged soapy substance on the floor emanated from cleaning activity. Indeed, plaintiff, a scrub nurse, testified that scrub sinks lined the hallway she walked through in order to reach the entrance to the nurse’s on-call room, where she fell. Thus, the soapy substance could well have been tracked into the area by another nurse. Plaintiff’s claim that it was created by defendant’s negligent maintenance of the floor being entirely speculative, summary judgment was properly granted in defendant’s favor (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Sweeny, JJ.